Citation Nr: 1530490	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  11-26 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a left leg and knee disorder, to include degenerative joint disease (DJD).

2.  Entitlement to service connection for a cervical spine disorder, to include DJD.

3.  Entitlement to service connection for a right shoulder disorder.


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1971 to June 1986 and from June 1986 to September 1993.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This case was previously before the Board in September 2014 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDINGS OF FACT

1.  A left leg and knee disorder is not etiologically related to the Veteran's active service and left knee DJD was not present within one year of his separation from active service.

2.  A cervical spine disorder is not etiologically related to the Veteran's active service and cervical DJD was not present within one year of his separation from active service.

3.  A right shoulder disorder is not etiologically related to the Veteran's active service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a left leg and knee disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a cervical spine disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for a right shoulder disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim, or if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error, but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).
In this case, VCAA notice letters were sent to the Veteran in November 2009 and October 2014.  These letters informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a SOC in July 2012 and a SSOC in March 2015.  So, the Veteran has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The claims file contains STRs, VA medical evidence, private medical evidence, and the Veteran's contentions.  In the September 2014 remand, the Board requested that the AOJ attempt to obtain the Veteran's private treatment records from Dr. S. L.  In an October 2014 Duty to Assist letter, the Veteran was requested to fill out VA Forms 21-4142, giving VA authorization to obtain his private treatment records.  No response was received from the Veteran.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (noting VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations in January 2015 to evaluate his left leg and knee disorder, his cervical spine disorder, and his right shoulder disorder.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Stegall Analysis

As previously noted, the Board remanded this case for further development in September 2014.  The Board specifically instructed the AOJ to obtain all private treatment records from Dr. S. L., obtain the Veteran's Naval Reserve treatment records, schedule the Veteran for examinations to determine whether his left leg and knee disorder, cervical spine disorder, and right shoulder disorder are etiologically related to active service, and to readjudicate the claims on appeal.  Subsequently, as noted previously, in October 2014, the Veteran was sent a Duty to Assist letter giving VA authorization to obtain his private treatment records, but the Veteran never responded.  All other outstanding treatment records were obtained and associated with the claims folder and the Veteran was afforded examinations to address his service connection claims in January 2015.  Thereafter, the Veteran's claims were readjudicated in a March 2015 SSOC.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

III.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014)); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2014).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014). 

Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. 
§ 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b) (2014).  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) (2014).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.
The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

IV.  Analysis

Left Leg and Knee Disorder

The Veteran asserts that his left leg and knee disorder is etiologically related to active service.  The Board finds that the preponderance of the evidence is against a finding that the Veteran's in-service leg and knee injuries are related to his current left leg and knee disorder and service connection is not warranted.

The Veteran satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a January 2015 Compensation and Pension (C&P) examination report, the Veteran was diagnosed with a left knee strain and knee joint osteoarthritis.

The Veteran satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.  Medical notes from November 1980 showed that the Veteran was involved in a moped accident, during active service, and subsequently a wound in his left knee became infected.  Additionally, a June 1983 STR noted that the Veteran fell down a ladder and injured his left leg and knee.

The Veteran fails to satisfy the third threshold element for service connection, a nexus between the claimed in-service disease and the present disability.  Id.  In an April 2010 Compensation and Pension (C&P) examination report, the VA examiner noted that in November 1980, medical notes during active service noted that the Veteran had an infected wound in his left knee from a moped accident.  Additionally, in June 1983, the Veteran fell down a ladder and injured his left leg.  

The examiner opined that the Veteran's left leg and knee disorder was not caused by or a result of his left leg and knee complaints while in service.  The rationale given was that the Veteran's left leg and knee injuries in service were acute with no chronic sequelae.  The Veteran's November 1980 moped accident was more of an infected wound or abrasion and his knee was successfully treated and healed completely without complications.  The Veteran's June 1983 injury, as a result of falling, was also noted to have resolved without issue.  The examiner also noted that on the Veteran's May 1993 Report of Medical Examination and Report of Medical History for separation, neither the medical examiner, nor the Veteran noted any left leg or knee condition.  The Veteran noted that he was in good health and had no problems.  He noted that he had no "tricked" or locked knee.  The examiner further noted that based on the Veteran's treatment records, the Veteran did not develop any left leg or knee condition one year after discharge from active service.

In a January 2011 C&P examination report, the VA examiner noted the Veteran's November 1980 moped accident and June 1983 falling incident.  He opined that the Veteran's left leg and knee conditions were not caused by or a result of any left leg and knee incidents during active service.  The examiner explained that the Veteran's November 1980 moped injury was more of an infected wound or abrasion, and was noted to have been successfully treated and resolved without complications.  Additionally, according to STRs, the Veteran's June 1983 injuries were acute with no chronic sequelae, and likewise resolved without complications.  
The examiner also noted that on the Veteran's May 1993 Report of Medical Examination and Report of Medical History for separation, neither the medical examiner at the time, nor the Veteran noted or mentioned any left leg or knee condition.  The Veteran noted that he was in good health and had no problems.  The Veteran denied any "trick" or locked knee, lameness, or swollen or painful joints.  
The Board notes that while the April 2010 and January 2011 VA examiner reviewed the Veteran's claims folder, there is no indication that he actually physically examined the Veteran.  As such, the Board determines that these examinations are inadequate and of minimal probative value.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In a January 2015 C&P examination report, the examiner noted that it was an in-person examination and the Veteran's VBMS e-folder was reviewed.  The Veteran was diagnosed with a left knee strain and noted that the onset was in June 1983.  He also diagnosed left knee joint osteoarthritis.  X-rays of the Veteran's left knee were negative for fracture, dislocation, or bone rarefaction in the visualized osseous structures on both sides.  Mild narrowing of the medial femoro-tibial joints were noted as well as small spurs in the intercondylar eminence and patella.  Surgical clips were observed in the left posteromedial soft tissue.  The Board notes that on the Veteran's November 1970 Report of Medical Examination for enlistment, surgical scars were noted on the Veteran's patella regions of his knees.  The x-ray impression was mild DJD and status-post surgery.  

The examiner opined that it was less likely than not that the Veteran's left leg and knee disorder was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the November 1980 moped accident was an infected would or abrasion of the left leg or knee with cellulitis.  He further noted that this wound was treated adequately and healed without any chronic complications of the left knee joint.  The examiner further noted that after the Veteran's June 1983 fall, he had full range of motion of the left knee and there was no mention of any left knee limitation of motion or left knee injury or involvement.  

The examiner also noted that on the Veteran's May 1993 Report of Medical Examination and Report of Medical History for separation, neither the medical examiner, nor the Veteran noted any left leg or knee condition.  The Veteran noted that he was in good health and had no problems.  The Veteran denied any "trick" or locked knee, lameness, or swollen or painful joints.  No medical evidence was submitted that showed that the Veteran's claimed left leg and knee disorder manifested to a compensable degree within the initial presumptive one year period post service.  

The Board finds this opinion to be factually accurate, fully articulated, and also containing sound reasoning.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, it is afforded great probative weight.

The Board has not overlooked the Veteran's statements with regard to his left leg and knee disorder.  The Veteran is competent to report on factual matters of which he had firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board notes, with respect to determining service connection, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's VA examination reports and treatment records have been accorded greater probative weight.

Accordingly, while the Board has considered the Veteran assertions that his left leg and knee disorder is etiologically related to active service, the most probative evidence consists of the January 2015 C&P examination report that found no medical nexus between the Veteran's in-service injuries and his current left leg and knee disorder, to include DJD.  The Board concludes that the preponderance of the evidence is against service connection for a left leg and knee disorder on a direct basis.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board further finds that the preponderance of the evidence is against a showing that the Veteran's left knee arthritis manifested to a compensable degree within one year of separation from service, or that the Veteran had a continuous symptomatology of arthritis since separation from service.  Post-service left leg or knee complaints are not shown in the record until October 2001, nearly 8 years after the Veteran's discharge from service.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).

As a result, service connection is not warranted on a presumptive basis or on the basis of continuous symptomatology of arthritis since service.  See 38 C.F.R. 
§§ 3.307, 3.309 (2014).  

On the basis of the above analysis, the preponderance of the evidence is against the claim for service connection for a left leg or knee disorder and the claim must be denied.

Cervical Spine Disorder

The Veteran asserts that his cervical spine disorder is etiologically related to active service.  The Board finds that the preponderance of the evidence is against a finding that the Veteran's in-service neck injuries are related to his current cervical spine disorder and service connection is not warranted.

The Veteran satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a January 2015 Compensation and Pension (C&P) examination report, the Veteran was diagnosed with a cervical strain and degenerative arthritis of the spine.

The Veteran satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.  STRs from February 1983 and January 1988 noted that the Veteran complained of neck pain.  In the first report, the Veteran was diagnosed with a neck muscle strain and in the second he was diagnosed with a trapezius strain.  There is no further record of complaints or consults for a neck disorder during active service.

The Veteran fails to satisfy the third threshold element for service connection, a nexus between the claimed in-service disease and the present disability.  Id.  In an April 2010 C&P examination report, the VA examiner opined that the Veteran's current neck condition was not caused by or a result of neck complaints while in service.  The rationale given was that while the Veteran had two incidents of neck pain during active service, there was no indication that these conditions became chronic or that repeated consults were seen for any type of neck or cervical condition.  

The examiner noted that on the Veteran's May 1993 Report of Medical Examination and Report of Medical History for separation, neither the medical examiner, nor the Veteran noted any neck or cervical spine condition.  The Veteran noted that he was in good health and had no problems.  The Veteran denied any recurrent back pain, lameness, bone joint or other deformity, arthritis, or swollen or painful joints.

In a January 2011 C&P examination report, the VA examiner noted that STRs dated February 1983 and January 1988 noted that the Veteran had neck pain.  The examiner opined that the Veteran's neck or cervical spine condition was not caused by or a result of neck complaints during active service.  The rationale was that in February 1983, the Veteran was diagnosed with a neck muscle strain that resolved without complication.  In January 1988, he was diagnosed with a trapezius strain that also resolved without complication.  No further repeated consults were documented and the STRs are silent as to whether these conditions became chronic.

The examiner noted that on the Veteran's May 1993 Report of Medical Examination and Report of Medical History for separation, neither the medical examiner, nor the Veteran noted any neck or cervical spine condition.  The Veteran noted that he was in good health and had no problems.  The Veteran denied any recurrent back pain, lameness, bone joint or other deformity, arthritis, or swollen or painful joints.
The Board notes that while the April 2010 and January 2011 VA examiner reviewed the Veteran's claims folder, there is no indication that he actually examined the Veteran personally.  As such, the Board determines that these examinations are inadequate and of minimal probative value.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In a January 2015 C&P examination report, the examiner noted that it was an in-person examination and the Veteran's VBMS e-folder was reviewed.  The Veteran was diagnosed with a cervical strain and degenerative arthritis of the spine.  Imaging studies of the cervical spine were performed and showed that the Veteran had DJD of the cervical spine.  X-rays revealed that there was straightening of the cervical alignment.  Atlas dens interval and prevertebral space were persevered.  C3-C4 to C6-C7 disc spaces were narrowed.  The Vertebral heights were maintained but there were hypertrophic spurs along the anterior margins of the cervical vertebral bodies.  The spinolaminal line was intact and calcified ligamentum nuchae was observed.  The neural canals at the level of C3-C4 down to C5-C6 on both sides as well as the right C6-C7 and C7-T1 were narrowed due to spurs at the uncovertebral joint and facet hypertrophy.  The impression was straightened cervical alignment, cervical spondylosis with multilevel disc space and neural canal narrowing.  

The VA examiner opined that it was less likely than not that the Veteran's cervical spine disorder, to include DJD, was incurred in or caused by the claimed in-service injury, event, or illness.  The rationale given was that in February 1983, the Veteran was diagnosed with a neck muscle strain that resolved without complication.  In January 1988, he was diagnosed with a trapezius strain that also resolved without complication.  No further repeated consults were seen.  The STRs are silent as to whether these conditions became chronic.

The examiner noted that on the Veteran's May 1993 Report of Medical Examination and Report of Medical History for separation, neither the medical examiner, nor the Veteran noted any neck or cervical spine condition.  The examination report showed a normal spine and the Veteran noted that he was in good health and had no problems.  The Veteran denied any recurrent back pain, lameness, bone joint or other deformity, arthritis, or swollen or painful joints.  The VA examiner explained that this indicated that the neck strains the Veteran experienced during active service were acute and transitory, were treated adequately and without any chronic sequelae or complications.  

The Board finds this opinion to be factually accurate, fully articulated, and also containing sound reasoning.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, it is afforded great probative weight.

The Board has not overlooked the Veteran's statements with regard to his cervical spine disorder.  The Veteran is competent to report on factual matters of which he had firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board notes, with respect to determining service connection, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's VA examination reports and treatment records have been accorded greater probative weight.

Accordingly, while the Board has considered the Veteran assertions that his cervical spine disorder is etiologically related to active service, the most probative evidence consists of the January 2015 C&P examination report that found no medical nexus between the Veteran's in-service muscle and trapezius strains and his current cervical spine disorder, to include DJD.  The Board concludes that the preponderance of the evidence is against service connection for a cervical spine disorder on a direct basis.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board further finds that the preponderance of the evidence is against a showing that the Veteran's cervical arthritis manifested to a compensable degree within one year of separation from service, or that the Veteran had a continuous symptomatology of arthritis since separation from service.  Post-service cervical or neck complaints are not shown in the record until March 1997, nearly 5 years after the Veteran's discharge from service.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).

As a result, service connection is not warranted on a presumptive basis or on the basis of continuous symptomatology of arthritis since service.  See 38 C.F.R. 
§§ 3.307, 3.309 (2014).  

On the basis of the above analysis, the preponderance of the evidence is against the claim for service connection for a cervical spine disorder and the claim must be denied.

Right Shoulder Disorder

The Veteran asserts that his right shoulder disorder is etiologically related to active service.  The Board finds that the preponderance of the evidence is against a finding that the Veteran's in-service right shoulder injuries are related to his current right shoulder disorder and service connection is not warranted.

The Veteran satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a January 2015 Compensation and Pension (C&P) examination report, the Veteran was diagnosed with a right shoulder strain that originated in the 1980s.

The Veteran satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.  STRs from September 1980 and October 1985 noted complaints of shoulder pains.  The diagnoses in both reports were muscle strains.  There were no further entries or follow-up consultations noted.  

The Veteran fails to satisfy the third threshold element for service connection, a nexus between the claimed in-service disease and the present disability.  Id.  In an April 2010 C&P examination report, the VA examiner opined that the Veteran's current right shoulder condition was not caused by or a result of shoulder complaints while in service.  The rationale given was that while the Veteran had two incidents of shoulder pain during active service, in September 1980 and October 1985, both resolved without further consultation.  A May 1986 re-enlistment medical examination showed a normal upper extremity with no mention of any chronic shoulder condition and a full range of motion.  

The examiner noted that on the Veteran's May 1993 Report of Medical Examination and Report of Medical History for separation, neither the medical examiner, nor the Veteran noted any right shoulder condition.  The Veteran noted that he was in good health and had no problems.  The Veteran denied any recurrent shoulder pain, painful or "trick" shoulder, or swollen or painful joints.  Additionally, the examiner noted that there was no record of any medical consult one year after discharge from active service.

In a January 2011 C&P examination report, the VA examiner opined that the Veteran's right shoulder condition was not caused by or a result of shoulder complaints during active service.  The rationale given was that the Veterans STRs showed two incidents of shoulder complaints, in September 1980 and October 1985.  The diagnoses in both reports were muscle strains.  There were no further entries or follow-up consults noted.  A shoulder examination revealed no significant clinical findings with full range of motion of the right shoulder.  A May 1986 re-enlistment medical examination showed a normal upper extremity with no mention of any chronic shoulder condition and a full range of motion.

The examiner noted that on the Veteran's May 1993 Report of Medical Examination and Report of Medical History for separation, neither the medical examiner, nor the Veteran noted any right shoulder condition.  The Veteran noted that he was in good health and had no problems.  The Veteran denied any recurrent shoulder pain, painful or "trick" shoulder, or swollen or painful joints.  Additionally, the examiner noted that there was no record of any medical consult one year after discharge from active service.

The Board notes that while the April 2010 and January 2011 VA examiner reviewed the Veteran's claims folder, there is no indication that he actually examined the Veteran personally.  As such, the Board determines that these examinations are inadequate and of minimal probative value.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In a January 2015 C&P examination report, the examiner noted that it was an in-person examination and the Veteran's VBMS e-folder was reviewed.  The Veteran was diagnosed with a right shoulder strain originating in the 1980s.  While the report noted that the Veteran's right shoulder range of motion was abnormal or outside the normal range, the examiner clarified that this was normal for this Veteran and that the range of motion did not contribute to functional loss.  Imaging studies of the right shoulder were performed but no degenerative or traumatic arthritis was documented in the right shoulder.  

X-rays taken of the right shoulder revealed that it was negative for fracture, dislocation, or bone rarefaction in the visualized osseous structures.  The right acromio-clavicular joint was not narrowed but there was a small osseous density at the superior aspect of the right acromio-clavicular joint.  The acromio-humeral distance and gleno-humeral joint was preserved.  The x-ray impression was small osseous density at the superior aspect of the right acromio-clavicular joint without definitive evidence of joint narrowing.  

The VA examiner opined that it was less likely than not that the Veteran's right shoulder condition was incurred in or caused by the claimed in-service injury, event, or illness.  The rationale given was that a review of the STRs revealed September 1980 and October 1985 complaints of shoulder pains.  The diagnosis in both cases was a muscle strain.  There were no further entries or follow-up consultations noted.  A shoulder examination revealed no significant clinical findings with a full range of motion of the right shoulder.  A May 1986 re-enlistment medical examination report noted that the Veteran's upper extremity was normal with no mention of any chronic shoulder condition.  This was just seven months after the Veteran's October 1985 complaint.  The Veteran was assessed to be qualified for re-enlistment and able to perform all duties.  The right shoulder complaint that was diagnosed as a muscle strain was acute and transitory, was adequately treated, and resolved completely without any chronic sequelae.  

Furthermore, the VA examiner explained that the Veteran's May 1993 Report of Medical Examination for separation showed normal upper extremities.  The Veteran's May 1993 Report of Medical History for separation noted that he was in good health, was not taking any medication, and denied any recurrent shoulder pain, painful or "trick" shoulder, or swollen or painful joints.  There was no record of any medical consult one year after discharge for any shoulder condition and there was no medical evidence to show that this claimed right shoulder condition manifested to a compensable degree within the initial post-service presumptive period of one year.  

The Board finds this opinion to be factually accurate, fully articulated, and also containing sound reasoning.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, it is afforded great probative weight.

The Board has not overlooked the Veteran's statements with regard to his right shoulder disorder.  The Veteran is competent to report on factual matters of which he had firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board notes, with respect to determining service connection, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's VA examination reports and treatment records have been accorded greater probative weight.

Accordingly, while the Board has considered the Veteran assertions that his right shoulder disorder is etiologically related to active service, the most probative evidence consists of the January 2015 C&P examination report that found no medical nexus between the Veteran's in-service right shoulder strains and his current right shoulder disorder.  The Board concludes that the preponderance of the evidence is against service connection for a right shoulder disorder.  38 U.S.C.A. 
§ 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left leg and knee disorder is denied.

Entitlement to service connection for a cervical spine disorder is denied.

Entitlement to service connection for a right shoulder disorder is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


